Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 16-31 are pending in this application and are subject to an election of species requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I is drawn to Figs. 1-6 and contains the air guide of Fig. 1 which is attached to a ceiling, has vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 2 which is attached to a ceiling and has multiple straight and parallel members.
Species II is drawn to Figs. 1 and 7 and contains the air guide of Fig. 1 which is attached to a ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 7 which forms the ceiling and has multiple straight and parallel members.
Species III is drawn to Figs. 1 and 9 and contains the air guide of Fig. 1 which is attached to a ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 9 which attaches to the ceiling and has multiple straight and radially diverging members.
Species IV is drawn to Figs. 1 and 10 and contains the air guide of Fig. 1 which is attached to a ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 10 which attaches to the ceiling and has multiple wavy and parallel members.
Species V is drawn to Figs. 2 and 11 and contains the air guide of Fig. 11 which is integrated as a part of the ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 2 which is attached to a ceiling and has multiple straight and parallel members.
Species VI is drawn to Figs. 7 and 11 and contains the air guide of Fig. 11 which is integrated as a part of the ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 7 which forms the ceiling and has multiple straight and parallel members.
Species VII is drawn to Figs. 9 and 11 and contains the air guide of Fig. 11 which is integrated as a part of the ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 9 which attaches to the ceiling and has multiple straight and radially diverging members.
Species VIII is drawn to Figs. 10 and 11 and contains the air guide of Fig. 11 which is integrated as a part of the ceiling, has a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 10 which attaches to the ceiling and has multiple wavy and parallel members.
Species IX is drawn to Figs. 2 and 12 and contains the air guide of Fig. 12 which is attached to a ceiling, does not have a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 2 which is attached to a ceiling and has multiple straight and parallel members.
Species X is drawn to Figs. 7 and 12 and contains the air guide of Fig. 12 which is attached to a ceiling, does not have a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 7 which forms the ceiling and has multiple straight and parallel members.
Species XI is drawn to Figs. 9 and 12 and contains the air guide of Fig. 12 which is integrated as a part of the ceiling, does not have a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 9 which attaches to the ceiling and has multiple straight and radially diverging members.
Species XII is drawn to Figs. 10 and 12 and contains the air guide of Fig. 12 which is integrated as a part of the ceiling, does not have a vertical side, and has a sloped side facing the airflow straightening component, and the airflow straightening component of Fig. 10 which attaches to the ceiling and has multiple wavy and parallel members.
Species XIII is drawn to Figs. 2 and 13 and contains the air guide of Fig. 13 which is attached to a ceiling, has sloped side, and has a vertical side facing the airflow straightening component, and the airflow straightening component of Fig. 2 which is attached to a ceiling and has multiple straight and parallel members.
Species XIV is drawn to Figs. 7 and 13 and contains the air guide of Fig. 13 which is attached to a ceiling, has sloped side, and has a vertical side facing the airflow straightening component, and the airflow straightening component of Fig. 7 which forms the ceiling and has multiple straight and parallel members.
Species XV is drawn to Figs. 9 and 13 and contains the air guide of Fig. 13 which is attached to a ceiling, has sloped side, and has a vertical side facing the airflow straightening component, and the airflow straightening component of Fig. 9 which attaches to the ceiling and has multiple straight and radially diverging members.
Species XVI is drawn to Figs. 10 and 13 and contains the air guide of Fig. 13 which is attached to a ceiling, has sloped side, and has a vertical side facing the airflow straightening component, and the airflow straightening component of Fig. 10 which attaches to the ceiling and has multiple wavy and parallel members.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 19, and 23.
Species I-XVI lack unity of invention because even though the inventions of these groups require the technical feature of an air guide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2011/0317359 (Wei et al.). Wei discloses an air guide (guiding plates 46) used to deflect air flow from a fan (see para. [0019]) to cool electrical components (see para. [0019]) which means the air guide claimed generally in claim 1 is not a special technical feature. As a result, the various geometries and configurations of air guide claimed elsewhere lack unity and are subject to an election of species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762